Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This final Office action responds to claims submitted March 18, 2021.
Applicants added claims 21 and 22.   Applicant further amended claims 1-3, 5-7, 9, and 11-20.  Thus, claims 1-22 are pending and have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities: The claim recites “a return authorization component … to analyze … and determines….”  The claim includes a typographical error.  For the purpose of compact prosecution, examiner will interpret the claim as reciting “a return authorization component … to analyze … and determine.”  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: The claim recites “outputting instructions a second user device….”  The claim includes a typographical error.  For the purpose of compact prosecution, examiner will interpret the claim as reciting “outputting instructions to  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: The claim recites “a return authorization component … to authorizes … that that applies … based on an estimated restock cost associated with the set of items being outside of within a restock threshold range … the set of item disposition instructions comprising at least one of an instruction.”  The claim includes typographical errors.  Examiner will interpret the claim as reciting ““a return authorization component … to authorize … that applies … based on an estimated restock cost associated with the set of items being outside of a restock threshold range … the set of item disposition instructions comprises an instruction.”  Appropriate correction is required.  
Claim 21 is objected to because of the following informalities: The claim recites “of a pending return of the select item.”  The claim includes a typographical error.  For the purpose of compact prosecution, examiner will interpret the claim as reciting “of a pending return of the selected item.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 1-20 and 22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1, 11, and 18: The claims recite a machine and process (e.g., “a system for customized item returns, the system comprising…,” “a computer-implemented method for customized item returns, the computer-implemented method comprising…,” and “a system for score-based item returns authorization, the system comprising…”), which is a statutory category of invention.  However, the claims also recite an abstract idea:

(Claim 1)
Calculate a per-user return-trust score for a selected user attempting to return a selected item based on an analysis of item data associated with the selected item and transaction history data associated with the selected user;

Analyze the per-user return-trust score and the item data, including a value of the selected item and a per-item return value, using a set of authorization criteria and determines whether to authorize unassisted self-return of the selected item by the selected user based on results of the analysis;

Generate a set of item disposition instructions associated with the selected item in real-time based on a set of item disposition criteria and a set of item return data associated with the unassisted self-return of the selected item, including item attributes associated with the selected item, on the return authorization component authorizing the unassisted self-return of the selected item; and 

Controlling a refund amount to the selected user.

(Claim 11)
Calculating a per-user return-trust score for the first user attempting to return the selected item based on an analysis [of the] item return data associated with the selected item and transaction history data associated with the first user;

Assigning … a second user to assist the first user with completion of the proposed return of the selected item based on return-trust score associated with the first user being outside of a return-trust score threshold range or a per-item return value associated with the selected item being outside of a return value threshold range;

Authorizing … unassisted self-return of the selected item by the first user based on a per-user return-trust score associated with the first user being within the return-trust score threshold range and the per-item return value associated with the selected item being within the return value threshold range;

Selecting … a disposition of the selected item based on the unassisted self-return of the selected item by the first user being authorized based on an analysis of the item return data, transaction history data associated with the first user, and the item data using a set of item disposition criteria, the disposition of the selected item comprising an instruction to return the selected item to a designated return location or an instruction to retain the selected item by the first user;

Approving … completion of proposed return without delivery of the selected item to the designated return location based on the selected disposition comprises retaining the selected item by the first user; and 

Controlling a refund amount to the selected user.




(Claim 18)
Calculate a per-user return-trust score for a selected user attempting to return a selected item based on an analysis of item data associated with the selected item and transaction history data associated with the selected user;

Assigns a second user to assist the identified user with completion of the proposed return of the set of items based on the return-trust score being outside of a return-trust score threshold range or a return value associated with the set of items being outside of a return value threshold range;

Authorizes unassisted self-return of the set of items based on the return-trust score associated with the identified user being within the return-trust score threshold range and the per-item return value being within the return value threshold range;

Generate a set of item disposition instructions associated with the selected item in real-time based on a set of item disposition criteria and the item return data associated with the unassisted self-return of the set of items based on the … authorizing the unassisted self-return of the selected item;
Authorizes completion of the return of the set of items without return of the set of items to a designated item return area based on an estimated restock cost associated with the set of items being outside of within a restock threshold range;

Controlling a refund amount to the selected user.

The above limitations recite methods to approve and conduct a return sale transaction.  Such methods describe commercial or legal interactions (e.g., sales activities or business relations), and thus fall within the “certain methods of organizing human activity” group of abstract ideas.1  Furthermore, the “calculate…” and “calculating…” limitations also recite mathematical calculations.2  Mathematical calculations fall within the “mathematical concepts” group of abstract ideas.3  Accordingly, the claims recite an abstract idea. 
 The claims do not include limitations that integrate the abstract idea into a practical application.  Limitations that may indicate whether the judicial exception has been integrated 4  The following limitations recite data gathering and data output:  
(Claim 1)
A user interface component, implemented on the at least one processor, that outputs the set of item disposition instructions to a user device associated with the selected user to control the user device to display the set of item disposition instructions, the set of item disposition instructions comprising at least one of a first instruction to leave the selected item to a designated return location or a second instruction to retain the selected item by the selected user;

Receive, in response to the item disposition instructions comprising the first instruction to leave the selected item at the designated return location, a scan from the user device of a return location identifier marker corresponding to the designated return location before completing a return transaction of the selected item….

(Claim 11)
Obtaining, by a returns management component, item return data associated with a proposed return of a selected item from a user device associated with a first user, the item return data comprising an identification of the first user, item data associated with the selected item, and a user-provided reason for proposed return of the selected item;

Outputting, by a notification component, a set of item disposition instructions to the user device associated with the first user to control the user device to display the set of item disposition instructions to place the selected item in a designated receptacle associated with the designated return location via a user interface component associated with the user device based on the selected disposition comprises an instruction to return the selected item to the designated return location; and 

Receiving, in response to the item disposition instructions comprising the first instruction to leave the selected item in the designated receptacle, a scan from the user device of a return location identifier marker corresponding to the designated return location before completing a return transaction of the selected item….



(Claim 18)
A user interface component, implemented on the at least one processor, that outputs the set of item disposition instructions to a user device associated with the identified user to control the user device to display the set of item disposition 

Receive, in response to the item disposition instructions comprising the first instruction to leave the selected item at the designated return location, a scan from the user device of a return location identifier marker corresponding to the designated return location before completing a return transaction of the selected item….

Data gathering and data output steps are insignificant extra-solution activities.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.5
	The additional embodiment limitations also fail to integrate the judicial exception into a practical application:
Claim 1: A system for customized item returns, the system comprising: a memory; at least one processor communicatively coupled to the memory; a calculation component, implemented on the at least one processor, that automatically without user intervention applies a predefined set of score generation rules to … a return authorization component, implemented on the at least one processor, that automatically without user intervention applies a predefined set of authorization rules … an item disposition component, implemented on the at least one processor, that applies a predefined set of item disposition rules to … a user interface component, implemented on the at least one processor….

Claim 11: A computer-implemented method for customized item returns, the computer-implemented method comprising … by a returns management component … by a calculation component … by a task assignment component … by a return authorization component automatically applying a predefined set of authorization rules … by an item disposition component applying a predefined set of item disposition rules … by a returns management component … by a notification component.

Claim 18: A system for score-based item returns authorization, the system comprising: a memory; at least one processor communicatively coupled to the memory; a data storage device comprising transaction history data for an identified user and a set of item disposition rules associated with a plurality of item; a calculation component, implemented on the at least one processor, that automatically applies a predefined set of score generation rules to … a task assignment component, implemented on the at least one processor … a return authorization component, implemented on the at least one processor, that automatically applies a predefined set of authorization rules to … an item 

Applicants’ published specification teaches “examples of the disclosure are capable of implementation with numerous other general purpose or special purpose computing system environments, configurations, or devices.”6  Neither the specification nor the claims disclose a particular machine.7  The specification instead describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The above limitations appear to invoke these computing elements only as tools to execute the identified abstract idea.8  The limitations further describes the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.9  Examiner thus concludes the additional elements   Examiner concludes the additional elements fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  Therefore, the claims are directed to an abstract idea.
	The claims do not include additional elements that qualify as significantly more than the abstract idea.  The “a user interface component … that outputs…,” “receive…,” “obtaining…,” “outputting…,” and “receiving…” limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”10  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.11  Furthermore, as explained earlier in the discussion regarding an integration of the abstract idea into a practical application, the additional element 
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible.











  With respect to claims 2-10, 12-17, 19-20, and 22: The dependent claims are rejected under 35 U.S.C. §101 because the additional recited limitations describe the identified abstract idea and/or do not recite limitations that integrate the abstract idea into practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.	
(a)	Claims 2, 5, 6, and 7: The claims do not recite limitations that integrate the abstract idea into a practical application.  The “outputs a notification to a second user device associated with a second user…” and “outputs a disposition notification to a second user device associated with a second user…” limitations recite data output.  Data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to a judicial exception does not integrate the judicial exception into a practical application.  The “a notification component, implemented on the at least one processor, that…” element also describes the technological environment in which to apply the judicial exception and does not impose meaningful limits on the claims.  The claims do not integrate the abstract idea into a practical application.  The claims also do not recite limitations that qualify as significantly more the identified abstract idea because the limitations describe the conventional computer function of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Furthermore, as explained earlier in the discussion regarding the integration of an abstract idea into a practical application, the additional element of using a 
(b)	Claims 3 and 19: The “calculates the per-item return values for the selected item based on a set of item attributes and a set of item-value parameters, the set of item-value parameters comprising at least one of a threshold value of the selected item, a threshold number of instances of a returned item per time-period, a threshold number of item returns in a single transaction, a set of self-return ineligible categories, a set of self-return ineligible items” limitation further describes the abstract idea identified in claims 1 and 18.  The claims also do not recite limitations that integrate the abstract idea into a practical application or qualify as significantly more than the abstract idea.  The “the calculation component, implemented on the at least one processor” element only describes the technological environment in which to apply the judicial exception and does not impose meaningful limits on the claims.  Examiner also notes the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive.  Thus, the claims are not patent-eligible.
(c)	Claim 4: The “wherein the set of item attributes comprises at least one of a category of the selected item, the value of the selected item, or an item returns history associated with the selected item, the item returns history comprising at least one of a number of instances of the selected item returned within a time period-period, a number of valid returns of instances of the selected item within a predetermined time-period, or a number of invalid attempted returns of instances of the selected item within the predetermined time period” limitation further describes the abstract idea identified in claim 1.  Thus, the claim recites an abstract idea and is not patent-eligible.
(d)	Claim 8: The “wherein the transaction history data comprises at least one of a method of payment utilized to complete previous transactions, a credit score associated with the selected user, an identification of any issues associated with previously return items or user provided data associated with a returns account of the selected user” limitation further describes the abstract idea identified in claim 1.  Thus, the claim recites an abstract idea and is not patent-eligible.
(e)	Claim 9: The “wherein the transaction history data comprises at least one of a number of items returned by the selected user within a predetermined time-period, a number of items purchased by the selected user within the predetermined time-period, an identification of items previously returned, or a value of each item previously returned” limitation further describes the abstract idea identified in claim 1.  Thus, the claim recites an abstract idea and is not patent-eligible.
(f)	Claim 10: The claim does not recite limitations that integrate the abstract idea into a practical application.  The “retrieves the transaction history data from a cloud storage via a network” limitation describes data gathering, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to a judicial exception does not integrate the abstract idea into a practical application.  The “a communications interface component, implemented on the at least one processor … a cloud storage via a network” elements only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claim.  The claim does not integrate the abstract idea into a practical application.  Furthermore, the claim does not recite limitations that qualify as significantly more than the abstract idea.  The “retrieves the transaction history data…” limitation describes the conventional computer function of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Finally, as explained earlier in the discussion regarding the integration of an abstract idea into a practical application, 
(g)	Claims 12 and 20: The “analyzing … the item return data associated with the selected item and the transaction history data associated with the first user, including a ratio of item purchases to item returns by the first user, using a set of score generation rules; calculating … automatically in real-time, an updated per-user return-trust score for the first user based on the results of the analysis of the item return data and the transaction history data” limitations further describe the abstract idea identified in claim 11.  Claim 20 recites similar limitations.  Therefore, the claims recite an abstract idea and are not patent-eligible.  The claims also do not recite limitations that integrate the abstract idea into a practical application.  The “storing the updated per-user return-trust score within a returns account associated with the first user” limitation recites data output, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the judicial exception into a practical application.  Examiner also notes the “a calculation component” element only describes the technological environment in which to apply the judicial exception and does not impose meaningful limits on the claims.  Thus, the claim does not integrate the abstract idea into a practical application.  The claim also does not recite limitations that qualify as significantly more than the judicial exception.  The “storing…” limitation describes the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Finally, as explained earlier in the discussion regarding the integration of an abstract idea into a practical application, the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere 
(h)	Claims 13-15: The claims do not recite limitations that integrate the abstract idea into a practical application.  The “outputting instructions to a second user device associated with the second user to…” limitations recite data output.  Data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the judicial exception into a practical application.  Thus, the claims do not integrate the abstract idea into a practical application.  The claims also do not recite limitations that qualify as significantly more than the abstract idea.  The “outputting…” limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claims are not patent-eligible.
(i)	Claim 16: The “calculating the per-item return value for the selected item based on a set of item attributes and a set of item-value parameters, the set of item-value parameters comprising at least one of a threshold value of the selected item, a threshold number of instances of a return item per time-period, a threshold number of item returns in a single transaction, a set of self-return ineligible categories, or a set of self-return ineligible items” limitation further describes abstract idea identified in claim 11.  Thus, the claim recites an abstract idea and is not patent-eligible.
(j)	Claim 17: The “calculating the per-user return-trust score for the first user based on a number of items returned by the first user within a predetermined time-period, a number of items purchased by the first user within the predetermined time-period, an identification of items previously returned, or a value of each item previously returned” limitation further describes abstract idea identified in claim 11.  Thus, the claim recites an abstract idea and is not patent-eligible.
(k)	Claim 22: The claims do not recite limitations that integrate the abstract idea into a practical application.  The “display…” limitations recite data output, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the judicial exception into a practical application.  Furthermore, “the application configured to be executed on the user device, wherein the user device comprises a mobile device, and wherein the application when executed on the user device is configured to…” limitation describes the technological environment in which to apply the abstract idea and does not impose meaningful limits on the claims.  Thus, the claim does not integrate the abstract idea into a practical application.  The claim also does not recite limitations that qualify as significantly more than the abstract idea.  The “display…” limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Finally, as explained earlier in the discussion regarding the integration of an abstract idea into a practical application, the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not patent-eligible. 

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony (US 8156007) in view of Hammond (Pub. No. 2017/0039572) in view of Murugan (US 8311895) and in view of Grigg (Pub. No. 2014/0006224).
With respect to claim 1: Anthony discloses a system for customized item returns (See at least Column 3, Lines 12-15: “A software system is described below that, for items being returned, assists in automatically and dynamically determining at the time of the return of each of the items how to handle that item’s return.”  See also Claim 53: “A computing system configured to dynamically determine a location to which an item of merchandise is to be returned comprising…”), the system comprising:
	(a)	a memory; at least one processor communicatively coupled to the memory (See at least Column 14, Lines 46-59: “FIG. 2 illustrates a return processing computer system 200 that is suitable for executing an embodiment of a system for performing dynamic item return handling processing, as well as one or more client computing systems 250 with which users can interact with the system and a Web merchant computing system 270 with which the system 200 can programmatically interact.  In this example embodiment, the Web merchant computing system performs order processing activities for the merchant, and the return processing system 200 performs activities on behalf of the merchant to facilitate return processing.  In the example embodiment, the computing system 200 includes a CPU 205, various input / output (“I/O”) devices 210, storage 220, and memory 230.”);
	(b)	an item disposition component, implemented on the at least one processor, that applies a predefined set of item disposition rules to generate a set of item disposition instructions associated with the selected item in real-time based on a set of item disposition criteria and a set of item return data associated with the unassisted self-return of the selected item, including item attributes associated with the selected item (See at least Column 6, Lines 64-67 and Column 7, Lines 1-4: “After an indication is received that an item is to be returned from a customer and any additional related information is dynamically determine how the item return handling is to occur, including dynamically selecting an appropriate return location and/or dynamically selecting an appropriate manner of routing an item to a return location.”  See also Column 7, Lines 51-61: “Such factors may generally include information about the customer, information about the item … and information about capabilities and current status of the potential return locations or other related locations regarding final disposition of the item after the initial return processing is complete.”  See also Column 9, Lines 13-25: “In other embodiments, information about how various of the factors contribute to one or more higher-level criteria may further be specified, and that higher-level criteria may then be used to evaluate the various dynamic return options.”  Examiner further asserts the specified “information about how various of the factors contribute to one or more high-level criteria” are a predefined set of disposition rules.); and
	(c)	a user interface component, implemented on the at least one processor, that outputs the set of item disposition instructions to a user device associated with the selected user to control the user device to display the set of item disposition instructions, the set of item disposition instructions comprising at least one of a first instruction to leave the selected item to a designated return location or a second instruction to retain the selected item by the selected user (Anthony teaches the system may inform the customer to retain or destroy the item.  See at least Column 21, Lines 22-34: “For example, if having the item transported to a return location is undesirable, one of a variety of other types of alternatives for the item return may instead be selected (e.g., discarding or destroying the item; instructing that the item be provided to a third party, such as a charity; etc.) … and otherwise may provide information to the customer that no item return is to be performed (e.g., if a value of a returned item is less than the cost of having the item return be performed, the routine may instruct the customer to retain the item).”   Anthony also teaches the system may inform the customer regarding identified return locations.  See also Column 12, Lines 25-include having Customer CCC drop off a package containing item B with the United States Postal Service or the private company UPS at no charge, or opting to pay an additional fee for item pickup.”  See also Column 15, Lines 54-56: “The User Interactor component may then provide information to the customer regarding the determined return location(s) and/or return routing option(s)….”  See also Column 21, Lines 35-53: “If it was instead determined in step 635 that at least one alternative having a return location and return routing was received, the routine continues to step 640 to determine at most one of those alternatives to be used for the item return….  If an item return alternative is determined, the routine provides corresponding information to the customer to facilitate that item return processing, and otherwise may provide information to the customer that no item return is to be performed.”  See also Column 33, Lines 33-41: “More generally, a ‘client’ or ‘server’ computing system or device may comprise … desktop or other computers, network devices, PDAs, cellphones … and various other consumer products that include appropriate inter-communication capabilities.”);
	(d)	and controlling a refund amount to the selected user (See at least Column 10, Lines 40-45: “For example, in some embodiments the system may further facilitate providing refunds and/or replacements to customers, whether immediately (e.g., for customers that are of sufficiently high value or are sufficiently trustworthy) or after the item return is received at the return location and/or verified.”).
	Anthony does not explicitly teach the remaining limitations.  However, Hammond discloses (e) a calculation component, implemented on the at least one processor, that automatically without user intervention applies a predefined set of score generation rules to calculate a per-user return-trust score for a selected user attempting to return a selected item based on an analysis of item data associated with the selected item and transaction history data associated with the selected user (See at least Paragraphs 0021-0023: “When the consumer presents previously purchased merchandise for return … a computer-calculated score or other computer-implemented assessment is generated to assess the likelihood that the requested return transaction is fraudulent or is abusive of the merchant’s return policies….  Various types of data about the requested return merchandise may be collected, including, for example, amount, type, and value of items being presented for return….  In addition to the data about the current transaction, the score or other assessment may be based on stored information about the customer’s past return activity and other stored data that is available to the computerized system.”  See also Paragraphs 0098-0109: “The fraud detection model 540 uses the variables 530 to determine a fraud score 550 that indicates the determined likelihood that fraud is occurring on the return transaction or that the customer 110 is abusing the merchant’s return policy….”  Examiner asserts the fraud detection model is a predefined set of score generation rules.);
	(f)	a return authorization component, implemented on the at least one processor, that automatically without user intervention applies a predefined set of authorization rules to analyze the per-user return-trust score and the item data, including a value of the selected item and … using a set of authorization criteria and determines whether to authorize unassisted self-return of the selected item by the selected user based on results of the analysis … on the return authorization component authorizing the unassisted self-return of the selected item (See at least Paragraph 0110: “This set of sample calculations generates a score in which a higher score indicates a higher likelihood of risk associated with accepting the merchandise return.  For example, in some embodiments, a score generated using such a set of calculations may be approved if the score is less than eight See also Paragraphs 0113-0115.  Hammond further suggests the return request may be processed without assistance.  See also Paragraphs 0038-0039: “In various embodiments, the actions attributed to the clerk may alternatively or additionally by carried out … by an automated process or system configured to process the return request….  In other embodiments, the POR device 126 is at least one of: a hand-held device, a wireless device, a telephone-assisted device, a self-serve kiosk….”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to generate a fraud score for a user and authorize a return transaction based on the user’s fraud score as taught by Hammond in Anthony’s invention.  As demonstrated by Hammond, it is within the capabilities of one of ordinary skill in the art to include such features in Anthony’s invention with the predictable result of determining “whether fraud is suspected as part of the return of the item (e.g., based on information about prior activities of the customer and/or information provided by the customer when indicating the desire to return the item)” as needed in Anthony at Column 7, Lines 14-18.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitations.  However, Murugan discloses technical features to generate (g) a per-item return value (See at least Column 4, Lines 36-49: “At 208, the value calculator 120 may calculate an estimated return value for the item(s) to be returned based in part on the details received at the operation 202 (e.g., condition of item(s), etc.), the shipping information from operation 206, and/or other information such as the duration of the user's possession of the items or other relevant factors that may influence the value of the items in the return process (e.g., the number of the items that the user has previously returned, potentially within a predefined time period).  For example, the host may calculate a depreciation value of the item such that an item returned after a month may be See also Figure 8; Column 9, Lines 26-35: “The UI 800 may include a return summary 802 that lists items in the return.  An item 804 may be listed with corresponding return information 806.  In accordance with various embodiments, an itemized section 808 may include an original purchase itemized section 810, a return details itemized section 812, and/or a total refund indicator 814.  The original purchase itemized section 810 may include an original item price, a charge for taxes and shipping, and a total amount.  The return details itemized section 812 may include a condition deduction cost, a return shipping cost, and other costs associated with a return of the item.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to generate a return value for an item as taught by Murugan in the combination of references.  As demonstrated by Murugan, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of obtaining “various types of data about the requested return merchandise” to use when generating score(s) as needed in Hammond at Paragraph 0022.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitations.  However, Grigg discloses (h) receive, in response to the item disposition instructions comprising the first instruction to leave the selected item at the designated return location, a scan from the user device of a return location identifier marker corresponding to the designated return location before completing a return transaction of the selected item (See at least Paragraph 0048: “In one embodiment, the merchant system 108 may be a self-service kiosk or special merchant terminal for processing returns.  As such the consumer 102 may avoid the traditional customer service/return desk when processing returns and complete the preprocessed return with the self-service kiosk.”  See also Paragraph 0061: “At event 402, a The return code may be read by the consumers 102 consumer device 104 using the reader device 111….  The return code may also be displayed using the merchants 110 merchant system 108.”  See also Paragraph 0062.).  
	Grigg could further modify the combination of references to include self-service return kiosks that display return codes when completing preprocessed returns among the variety of potential return locations previously disclosed in Anthony.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include self-service return kiosks as described by Grigg in the combination of references with the motivation of offering “a system that increases the efficiency of the sales return process on the merchant end” as taught by Grigg over the previously cited references.  Grigg Paragraph 0002.
With respect to claim 3: The combination of Anthony, Hammond, Murugan, and Grigg references discloses the system of claim 1, further comprising: the calculation component, implemented on the at least one processor, that calculates the per-item return value for the selected item based on a set of item attributes and a set of item-value parameters, the set of item-value parameters comprising at least one of a threshold value of the selected item, a threshold number of instances of a returned item per time-period, a threshold number of items returns in a single transaction, a set of self-return ineligible categories, a set of self-return ineligible items (See at least Murugan Column 4, Lines 36-49: “At 208, the value calculator 120 may calculate an estimated return value for the item(s) to be returned based in part on the details received at the operation 202 (e.g., condition of item(s), etc.), the shipping information from operation 206, and/or other information such as the duration of the user's possession of the items or other relevant factors that may influence the value of the items in the return process (e.g., the number of the items that the user has previously returned, See also Figure 8; Column 9, Lines 26-35: “The UI 800 may include a return summary 802 that lists items in the return.  An item 804 may be listed with corresponding return information 806.  In accordance with various embodiments, an itemized section 808 may include an original purchase itemized section 810, a return details itemized section 812, and/or a total refund indicator 814.  The original purchase itemized section 810 may include an original item price, a charge for taxes and shipping, and a total amount.  The return details itemized section 812 may include a condition deduction cost, a return shipping cost, and other costs associated with a return of the item.”  The condition of the item and the duration of the user’s possession of the item are item attributes.  Examiner submits the total amount of the original purchase transaction is a maximum threshold value.  Examiner also relies on the same rationale for including Murugan in the combination of references since the limitation describes elements previously recited in claim 1.). 
With respect to claim 4: The combination of Anthony, Hammond, Murugan, and Grigg references discloses the system of claim 3, wherein the set of item attributes comprise at least one of a category of the selected item, the value of the selected item, or an item returns history associated with the selected item, the item returns history comprising at least one of a number of instances of the selected item returned within a time-period, a number of valid returns of instances of the selected item within a predetermined time-period, or a number of invalid attempted returns of instances of the selected item within the predetermined time period (See at least Murugan Column 9, Lines 1-6: “An item 704 may include item information 706, which may be designated in part by a user and/or historical information.  The item information 706 may include a description of the item, a picture of the item, an original sale price, a return condition, a return reason, other details, and/or a 
With respect to claim 6: The combination of Anthony, Hammond, Murugan, and Grigg references discloses the system of claim 1.  Grigg further discloses a notification component, implemented on the at least one processor, that outputs a disposition notification to a second user device associated with a second user to send the selected item to a supplier associated with the selected item based on the selected item being received at the designated return location and the selected item is designated as an item to be returned to the supplier (See at least Paragraph 0065: “Inasmuch, as represented by block 408, the product information may subsequently be sent to the product manufacturer.  The product information may be sent to the manufacturer as a notification that the product is being returned.  The product information may also be sent to the manufacturer in an attempt to facilitate customer feedback and quality assurance for various products.  In one embodiment, the manufacturer may require a return merchandise authorization (“RMA”) prior to the merchant 110 returning the product to the manufacturer.  In this way, the merchant 110 may receive a pre-approved authorization after sending product information to the product manufacturer.  The pre-approved authorization may be contingent upon whether the product was deemed to be faulty by the manufacturer and thus considered a recalled product.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to notify manufacturers that an item is being returned as described by Grigg in the above combination of references with the motivation of offering “a system that increases the efficiency of the sales return process on the merchant end” as taught by Grigg over the previously cited references.  Grigg Paragraph 0002.
With respect to claim 8: The combination of Anthony, Hammond, Murugan, and Grigg references discloses the system of claim 1, wherein the transaction history data comprises at least one a method of payment utilized to complete previous transactions, a credit score associated with the selected user, an identification of any issues associated with previously returned items or user provided data associated with a returns account of the selected user (See at least Hammond Paragraph 0134: “A wide variety of factors 609-614 regarding the customer's history of purchase and/or return transactions may influence the determination 600 whether to authorize a merchandise return approval.  For example, two factors are the number of returns 613 and the dollar amount of the returns 612, as well as the dollar amounts and identifiers of the individual merchandise items, that the customer has requested within one or more recent periods of interest, including, in some embodiments, the occurrence of any denied return transactions.  Dates, times, and locations of previous requested returns may be a factor, as well as previous return authorization scores or other assessments determined for the customer and past returns for the same items as the current return.  Another factor is the number of unreceipted returns 611 that the customer has requested within one or more recent periods of interest….  In addition, in some embodiments, information about the customer's purchase history 609 with the merchant, including, for example, dollar amounts, numbers of items, price and identifiers of individual items, and number of recent purchases, payment types and payment history, previous warnings received, previous authorization scores, may influence the determination 600.  Additional factors of interest associated with the customer's past transactions may include information about discounts and/or credit associated with previous purchases and/or overrides associated with past returns, as well as past payment information.”  Examiner relies on the same rationale for including Hammond in the combination of references since the limitation describes elements previously recited in claim 1.).
With respect to claim 9: The combination of Anthony, Hammond, Murugan, and Grigg references discloses the system of claim 1, wherein the transaction history data comprises at least one of a number of items returned by the selected user within a predetermined time-period, a number of items purchased by the selected user within the predetermined time-period, an identification of items previously returned, or a value of each item previously returned (See at least Hammond Paragraph 0134: “A wide variety of factors 609-614 regarding the customer's history of purchase and/or return transactions may influence the determination 600 whether to authorize a merchandise return approval.  For example, two factors are the number of returns 613 and the dollar amount of the returns 612, as well as the dollar amounts and identifiers of the individual merchandise items, that the customer has requested within one or more recent periods of interest, including, in some embodiments, the occurrence of any denied return transactions.  Dates, times, and locations of previous requested returns may be a factor, as well as previous return authorization scores or other assessments determined for the customer and past returns for the same items as the current return.  Another factor is the number of unreceipted returns 611 that the customer has requested within one or more recent periods of interest….  In addition, in some embodiments, information about the customer's purchase history 609 with the merchant, including, for example, dollar amounts, numbers of items, price and identifiers of individual items, and number of recent purchases, payment types and payment history, previous warnings received, previous authorization scores, may influence the determination 600.  Additional factors of interest associated with the customer's past transactions may include information about discounts and/or credit associated with previous purchases and/or overrides associated with past returns, as well as past payment information.”  Examiner relies on the same rationale for including Hammond in the combination of references since the limitation describes elements previously recited in claim 1.).
With respect to claim 10: The combination of Anthony, Hammond, Murugan, and Grigg references discloses the system of claim 1, further comprising: a communications interface component, implemented on the at least one processor, that retrieves the transaction history data from a … storage via a network (See at least Hammond Paragraph 0051: “For example, the communications between a computerized device at the merchant's point of return 125 and a merchant interface 130 at the return authorization service 100 may be carried out See also Paragraph 0061: “The decision engine 135 may also use information from one or more repositories of customer return data 140, which include a wide variety of information about past merchandise return activity associated with the individual customers 110.”  See also Paragraph 0070: “FIG. 2 is a block diagram depicting a closer view of one embodiment of a return authorization service 100 that provides a variety of services to the merchant 120.  As depicted in FIG. 2, the various repositories of data used by the return authorization service 100 are combined conceptually as a single shared database 210.  As described with reference to FIG. 1, the data stored for use by the return authorization service 100 may be stored and maintained as a single or a plurality of data repositories.”  Examiner relies on the same rationale for including Hammond in the combination of references since the limitation describes elements previously recited in claim 1.).
	The references do not teach that storage element is a cloud.  However, the examiner asserts the limitation merely describes the storage element.  It adds little, if anything, to the operative steps performed by the claimed system.  This interpretation is consistent with the applicants’ published specification at paragraph 0048.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, examiner asserts the limitation does not serve to distinguish the applicant’s invention over the prior art.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further specify that the storage element is cloud storage since the additional description of the storage element is not functionally related to the operative steps performed by the claimed invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Hammond in view of Murugan in view of Grigg and further in view of Wenneman (US 9692738). 
With respect to claim 2: Although the combination of Anthony, Hammond, Murugan, and Grigg references discloses the system of claim 1, the references do not teach the remaining limitations.  Wenneman discloses a notification component, implemented on the at least one processor, that outputs a notification to a second user device associated with a second user, the notification assigning the second user to assist the selected user with completing a return of the selected item on when the return authorization component unauthorizes the unassisted self-return of the selected item (See at least Column 9, Lines 20-42: “If the return policy 148 does not authorize an automatic approval of a return, then in box 717 the item return application 121 can request and obtain approval or denial of the return request from the seller.  To request an approval or denial of the return request, the item return application 121 can generate a notification that is provided to the seller in a seller return user interface, an email message, a mobile application alert, or any form of notification as can be appreciated.  In box 719, the item return application 121 can determine whether an approval associated with the return request has been obtained from the seller.  In one embodiment, an approval can be obtained via a seller return user interface in which the seller or seller personnel can indicate approval via an approval button or other user interface element.  If approval is not obtained, then in box 721, the item return application 121 determines whether the seller has denied the return request.  As described above, the seller can deny a return request via a seller return user interface.  In box 723, if the seller has neither approved nor denied the return request, the item return application 723 can facilitate messaging between the buyer and seller regarding the return request.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to transmit a notification to seller’s personnel and facilitate messaging between the parties via a user interface when automatic approval of a return is not authorized as taught by Wenneman in the combination of references.  As demonstrated by Wenneman, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of determining “one or more alternatives for handling item returns” in cases where information “indicates that KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Hammond in view of Murugan in view of Grigg and further in view of Official Notice.
With respect to claim 5: Although the combination of Anthony, Hammond, Murugan, and Grigg references discloses the system of claim 1, the references do not explicitly describe a notification component, implemented on the at least one processor, that outputs a disposition notification to a second user device associated with a second user based on the selected item being returned to the designated return location and an estimated cost of restocking the selected item is below a threshold value, the notification comprising a restock instruction associated with the selected item.  Under the broadest reasonable interpretation of the claim, the limitation recites restocking a returned product for sale to another customer when it is profitable (e.g., the returned item is in new condition and the revenue from the sale of the returned item exceeds the cost of restocking the returned item).  Official Notice is taken that such features are old and well-known in the computer arts.  For example, Whitman (Pub. No. 2002/0019785) discloses:
Paragraph 0022: If the item is returned unopened and undamaged, the item may follow one of several tracks.  In a first track, the item is stored and shipped or immediately shipped to another consumer upon receipt of instructions to so ship from the merchant.  In a second track, the item is simply returned to the merchant or a warehouser for the item.

Paragraph 0023: If the item is returned opened and undamaged, an embodiment of the present invention includes liquidation of the item by the extension stores….  In an embodiment of the present invention, the merchant for which the item is being liquidated is able to provide input as to the duration of the liquidation….

Paragraph 0024: For returned items that are damaged or incomplete, in an embodiment of the present invention, the extension stores reduce the costs and effort associated with return of the product to the manufacturer by gathering the defect information and, as directed by merchants, sending the item back to the manufacturer.


With respect to claim 7: Although the combination of Anthony, Hammond, Murugan, and Grigg references discloses the system of claim 1, the references do not explicitly teach a notification component, implemented on the at least one processor, that outputs a disposition notification to a second user device associated with a second user to dispose of the selected item based on the selected item being received at the designated return location and the selected item is a perishable item associated with a cold-chain compliance requirement.  However, Official Notice is taken that such technical features are old and well-known in the art.  For example, Ernest Hooper (Does Publix Throw away returned food and water? Maybe donate unused hurricane supplies instead, Tampa Bay Times, Sept. 12, 2017, https://www.tampabay.com/news/business/retail/does-publix-throw-away-returned-food-and-water-maybe-donate-unused/2337177/) discloses:
“Any perishable product returns to our stores must be discarded,” said Publix media and community relations manager Brian West….  “When a non-perishable product is returned, our store associates assess the quality and return it to the shelf if it meets our standards,” a Publix spokesperson said via the company's Facebook page.

Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to instruct a user to dispose of the returned products that are perishable and subject to a cold-chain compliance requirement.
Claims 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Hammond in view of Wenneman in view of Ramoji (US 10268984) and further in view of Grigg.
With respect to claim 11: Anthony discloses a computer-implemented method for customized item returns (See at least Column 3, Lines 12-15: “A software system is described below that, for items being returned, assists in automatically and dynamically determining at the See also Claim 1: “A computer-implemented method for dynamically determining a location to which an item of merchandise is to be returned, the method comprising….”), the computer-implemented method comprising:
	(a)	obtaining, by a returns management component, item return data associated with a proposed return of a selected item from a user device associated with a first user, the item return data comprising an identification of the first user, item data associated with the selected item, and a user-provided reason for proposed return of the selected item (See at least Column 6, Lines 37-49: “In some embodiments, the dynamic item return handling determination process is initiated by an indication that an item is to be returned from a customer, such as an indication received from the customer.  For example, an interactive mechanism (e.g., a Web site) may be provided via which a customer can indicate a desire or intention to return one or more items and can specify additional information related to the returns.  A variety of types of additional information may be specified and used in the dynamic determination process in various embodiments, including various reasons for the return of each of the items, information about the current location of the item(s) and/or the customer, information about the condition of the item(s)….”  See also Column 7, Lines 47-55: “[A] combination of various factors may potentially be considered when determining an appropriate return location or destination and/or when determining an appropriate manner of routing the item to a return location or otherwise performing the item return.  Such factors may generally include information about the customer, information about the item, information about capabilities and current status of various potential return locations regarding processing the return of the item, information about current capabilities and status regarding transporting the item to the potential return locations, and information about capabilities and current status of the potential return locations or other related locations regarding final disposition of the item after the initial return processing is complete.”);
(b)	selecting, by an item disposition component applying a predefined set of item disposition rules, a disposition of the selected item based on … the item data using a set of item disposition criteria, the disposition of the selected item comprising an instruction to return the selected item to a designated return location or an instruction to retain the selected item by the first user (See at least Column 6, Lines 64-67 and Column 7, Lines 1-4: “After an indication is received that an item is to be returned from a customer and any additional related information is obtained, that information can be assessed along with current information about a variety of types of factors in order to dynamically determine how the item return handling is to occur, including dynamically selecting an appropriate return location and/or dynamically selecting an appropriate manner of routing an item to a return location.”  See also Column 7, Lines 51-61: “Such factors may generally include information about the customer, information about the item … and information about capabilities and current status of the potential return locations or other related locations regarding final disposition of the item after the initial return processing is complete.”  See also Column 9, Lines 13-25: “In other embodiments, information about how various of the factors contribute to one or more higher-level criteria may further be specified, and that higher-level criteria may then be used to evaluate the various dynamic return options.”  Examiner further asserts the specified “information about how various of the factors contribute to one or more high-level criteria” are a predefined set of disposition rules.); 
	(c)	approving, by the returns management component, completion of proposed return without delivery of the selected item to the designated return location based on the selected disposition comprises retaining the selected item by the first user (Anthony teaches the system may inform the customer to retain or destroy the item.  See at least Column 21, Lines 22-34: “For example, if having the item transported to a return location is undesirable, one of a variety of other types of alternatives for the item return may instead be selected (e.g., discarding or destroying the item; instructing that the item be provided to a third if a value of a returned item is less than the cost of having the item return be performed, the routine may instruct the customer to retain the item).”  Anthony further teaches the system may provide a refund without actually receiving the returned item.  See also Column 10, Lines 40-45: “For example, in some embodiments the system may further facilitate providing refunds and/or replacements to customers, whether immediately … or after the item return is received at the return location and/or verified.”  See also Claim 47: “The method of claim 1 further including, after the receiving of the indication, dynamically determining whether to immediately provide a refund to the customer based at least in part on current conditions….”  The examiner defines completion of a return to including granting a refund.);
	(d)	outputting, by a notification component, a set of item disposition instructions to the user device associated with the first user to control the user device to display the set of item disposition instructions … via a user interface component associated with the user device based on the selected disposition comprises an instruction to return the selected item to the designated return location (Anthony teaches the system may inform the customer regarding identified return locations.  See at least Column 12, Lines 25-36: “FIG. 1B illustrates an example user interface screen 100b that is displayed to Customer CCC after selection of the “Continue” control 135a in FIG. 1A.  As shown in current status information 105b, Customer CCC is now prompted in this example to select the shipping method to be used for the item return, although in other embodiments the customer may not be allowed to select the shipping method.  In particular, various shipping options 145 are shown for the item(s) 140 being returned, which in this example include having Customer CCC drop off a package containing item B with the United States Postal Service or the private company UPS at no charge, or opting to pay an additional fee for item pickup.”  See also Column 15, Lines 54-56: “The User Interactor component may then provide information to the customer regarding the  Column 21, Lines 35-53.); and 
	(e)	and controlling a refund amount to the selected user (See at least Column 10, Lines 40-45: “For example, in some embodiments the system may further facilitate providing refunds and/or replacements to customers, whether immediately (e.g., for customers that are of sufficiently high value or are sufficiently trustworthy) or after the item return is received at the return location and/or verified.”).
	Anthony does not explicitly teach the remaining limitations.  However, Hammond discloses (f) automatically applying, by a calculation component, a predefined set of score generation rules and calculating a per-user return-trust score for the first user attempting to return the selected item based on an analysis of the item return data associated with the selected item and transaction history data associated with the first user … the unassisted self-return of the selected item by the first user being authorized based on an analysis of the item return data, transaction history data associated with the first user…. (See at least Paragraphs 0021-0023: “When the consumer presents previously purchased merchandise for return … a computer-calculated score or other computer-implemented assessment is generated to assess the likelihood that the requested return transaction is fraudulent or is abusive of the merchant’s return policies….  Various types of data about the requested return merchandise may be collected, including, for example, amount, type, and value of items being presented for return….  In addition to the data about the current transaction, the score or other assessment may be based on stored information about the customer’s past return activity and other stored data that is available to the computerized system.”  See also Paragraphs 0098-0109: “The fraud detection model 540 uses the variables 530 to determine a fraud score 550 that indicates the determined likelihood that fraud is occurring on the return transaction or that the customer 110 is abusing the merchant’s return 
	(g)	authorizing, by a return authorization component automatically applying a predefined set of authorization rules, unassisted self-return of the selected item by the first user based on a per-user return-trust score associated with the first user being within the return-trust score threshold range… (See at least Paragraph 0021: “When the consumer presents previously purchased merchandise for return … a computer-calculated score or other computer-implemented assessment is generated to assess the likelihood that the requested return transaction is fraudulent or is abusive of the merchant’s return policies.”  See also Paragraph 0110: “This set of sample calculations generates a score in which a higher score indicates a higher likelihood of risk associated with accepting the merchandise return.  For example, in some embodiments, a score generated using such a set of calculations may be approved if the score is less than eight hundred, denied if the score is greater than nine hundred, and approved with a warning about the acceptance of future merchandise returns if the score is between eight hundred and nine hundred.”  See also Paragraphs 0113-0115.  Hammond suggests the return request may be processed without assistance.  See also Paragraphs 0038-0039: “In various embodiments, the actions attributed to the clerk may alternatively or additionally by carried out … by an automated process or system configured to process the return request….  In other embodiments, the POR device 126 is at least one of: a hand-held device, a wireless device, a telephone-assisted device, a self-serve kiosk….”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to generate a fraud score for a user and authorize a return transaction based on the user’s fraud score as taught by Hammond in Anthony’s invention.  As demonstrated by Hammond, it is within the capabilities of one of ordinary skill in the art to include such features in Anthony’s invention with the predictable result of determining “whether fraud is suspected as part of the return of the item (e.g., based on KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
	Although Hammond discloses the use of score threshold ranges to determine whether a merchandise return should be approved or denied (Paragraphs 0110-0115), the references do not explicitly teach the remaining limitations.  However, Wenneman discloses (h) assigning, by a task assignment component, a second user to assist the first user with completion of the proposed return of the selected item based on return-trust score associated with the first user being outside of a return-trust score threshold range or a per-item return value associated with the selected item being outside of a return value threshold range (The limitation recites technical features to forward a return request to seller’s personnel to handle if the return request is not automatically approved under the broadest reasonable interpretation.  See at least Column 9, Lines 20-42: “If the return policy 148 does not authorize an automatic approval of a return, then in box 717 the item return application 121 can request and obtain approval or denial of the return request from the seller.  To request an approval or denial of the return request, the item return application 121 can generate a notification that is provided to the seller in a seller return user interface, an email message, a mobile application alert, or any form of notification as can be appreciated.  In box 719, the item return application 121 can determine whether an approval associated with the return request has been obtained from the seller.  In one embodiment, an approval can be obtained via a seller return user interface in which the seller or seller personnel can indicate approval via an approval button or other user interface element.  If approval is not obtained, then in box 721, the item return application 121 determines whether the seller has denied the return request.  As described above, the seller can deny a return request via a seller return user interface.  In box 723, if the seller has neither approved nor denied the return request, the item return application 723 can facilitate messaging between the buyer and seller regarding the return request.”).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not teach the remaining limitations.  However, Ramoji discloses (i) instructions to place the selected item in a designated receptacle associated with the designated return location (See at least Column 15, Lines 7-9: “In some implementations, a notification may be provided to the user to transfer the placed item into a storage compartment and/or item deposit bin 207.”  See also Column 6, Lines 51-53 and Column 11, Lines 4-7.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to instruct users to place the returned merchandise in deposit bin of return location as taught by Ramoji in the combination of references.  As demonstrated by Ramoji, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “providing corresponding information to the customer to facilitate that item return processing” as needed in Anthony at Column 21, Lines 50-51.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The above references do not explicitly teach the remaining limitation.  However, Grigg discloses (j) receive, in response to the item disposition instructions comprising the first instruction to leave the selected item in the designated receptacle, a scan from the user device of a return location identifier marker corresponding to the designated return location before completing a return transaction of the selected item (See at least Paragraph 0048: “In one embodiment, the merchant system 108 may be a self-service kiosk or special merchant terminal for processing returns.  As such the consumer 102 may avoid the traditional customer service/return desk when processing returns and complete the preprocessed return with the self-service kiosk.”  See also Paragraph 0061: “At event 402, a return code is presented.  The return code may be associated with particular sales return transaction.  The return code may include, but not limited to a QR code, barcode, watermark, alphanumeric code and the like.  The return code may be presented by either the merchant 110 or the consumer 102….  The return code may be read by the consumers 102 consumer device 104 using the reader device 111….  The return code may also be displayed using the merchants 110 merchant system 108.”  See also Paragraph 0062.).  
	Grigg could modify the combination of references to further include self-service return kiosks that display return codes when completing preprocessed returns among the variety of potential return locations previously disclosed in Anthony.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include self-service return kiosks as described by Grigg in the combination of references with the motivation of offering “a system that increases the efficiency of the sales return process on the merchant end” as taught by Grigg over the previously cited references.  Grigg Paragraph 0002.
	Furthermore, although Hammond discloses authorizing a return if the generated score does not indicate fraud, the references do not explicitly teach authorizing a return based on a per-user return-trust score associated with the first user being within the return-trust score threshold range and the per-item return value associated with the selected item being within an return value threshold range.  Under the broadest reasonable interpretation of the claim, the limitation recites authorizing a return if it is not fraudulent and the value of the merchandise being returned is greater than $0.  It would have been obvious to try by one of ordinary of skill in the art prior to the effective filing date of the claimed invention to approve a 
	Finally, the examiner submits the “authorizing … unassisted self-return of the selected item by the first user based on a per-user return-trust score associated with the first user being within the return-trust score threshold range and the per-item return value associated with the selected item being within an return value threshold range” limitation recites a conditional statement.  This interpretation is consistent with the applicants’ specification at paragraph 0004.  The claimed invention may not perform the recited steps if the required conditions are not met under the broadest reasonable interpretation of the claim.  Claim scope is not limited by language that suggests or makes optional but does not require steps to be performed.  MPEP §2111.04.  Thus, notwithstanding the fact that the combination of references disclose a system capable of performing the functions of the contingent steps, USPTO personnel generally need not give patentable weight to the limitations recited in the claim as those steps are optional and may not be executed.
With respect to claim 15: The combination of Anthony, Hammond, Wenneman, Ramoji, and Grigg references discloses the computer-implemented method of claim 11.  Grigg further discloses outputting instructions to a second user device associated with the second user to return the selected item to a supplier associated with the selected item based on the selected item being received at the designated return location and the selected item is designated as an item to be returned to the supplier (See at least Paragraph 0065: “Inasmuch, as represented by block 408, the product information may subsequently be sent to the product manufacturer.  The product information may be sent to the manufacturer as a notification that the product is being returned.  The product information may also be sent to the manufacturer in an attempt to facilitate customer feedback and quality assurance for various .  In this way, the merchant 110 may receive a pre-approved authorization after sending product information to the product manufacturer.  The pre-approved authorization may be contingent upon whether the product was deemed to be faulty by the manufacturer and thus considered a recalled product.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to notify manufacturers that an item is being returned as described by Grigg in the above combination of references with the motivation of offering “a system that increases the efficiency of the sales return process on the merchant end” as taught by Grigg over the previously cited references.  Grigg Paragraph 0002.
With respect to claim 17: The combination of Anthony, Hammond, Wenneman, Ramoji, and Grigg references discloses the computer-implemented method of claim 11, further comprising: calculating the per-user return-trust score for the first user based on a number of items returned by the first user within a predetermined time-period, a number of items purchased by the first user within the predetermined time-period, an identification of items previously returned, or a value of each item previously returned (See at least Hammond Paragraph 0134: “A wide variety of factors 609-614 regarding the customer's history of purchase and/or return transactions may influence the determination 600 whether to authorize a merchandise return approval.  For example, two factors are the number of returns 613 and the dollar amount of the returns 612, as well as the dollar amounts and identifiers of the individual merchandise items, that the customer has requested within one or more recent periods of interest, including, in some embodiments, the occurrence of any denied return transactions.  Dates, times, and locations of previous requested returns may be a factor, as well as previous return authorization scores or other assessments determined for the customer and past returns for the same items as the current return.  Another factor is the 
Examiner relies on the same rationale for including Hammond in the combination of references since the limitation describes elements previously recited in claim 11.).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Hammond in view of Wenneman in view of Ramoji in view of Grigg and in view of Sundaresan (Pub. No. 2014/0114803).
With respect to claim 12: Although the combination of Anthony, Hammond, Wenneman, Ramoji, and Grigg references discloses the computer-implemented method of claim 11, further comprising: analyzing, by a calculation component, the item return data associated with the selected item and the transaction history data associated with the first user … using a set of score generation rule; calculating, by the calculation component automatically in real-time, an updated per-user return-trust score for the first user based on results of the analysis of the item return data and the transaction history data (Hammond suggests the system generates a score for the consumer each time he requests to return a product.  See at least Paragraphs 0021-0023: “When the consumer presents previously purchased merchandise for return … a computer-calculated score or other computer-implemented assessment is generated to assess the likelihood that the requested return transaction is fraudulent or is abusive of the merchant’s return policies….  Various types of data about the requested return merchandise may be collected, including, for example, amount, type, and value of items being See also Paragraphs 0098-0109: “The fraud detection model 540 uses the variables 530 to determine a fraud score 550 that indicates the determined likelihood that fraud is occurring on the return transaction or that the customer 110 is abusing the merchant’s return policy….”  Examiner also relies on the same rationale for including Hammond in the combination of references since the limitation describes elements previously recited in claim 11.);  
	and storing the updated per-user return-trust score within a returns account associated with the first user (See at least Hammond Paragraph 0134: “In addition, in some embodiments, information about the customer's purchase history 609 with the merchant, including … previous authorization scores, may influence the determination 600.”  Examiner submits Hammond’s invention necessarily performs the “storing…” limitation since Hammond teaches previous authorizations scores may influence subsequent return authorizations. MPEP §2112.02.  Examiner relies on the same rationale for including Hammond in the combination of references since the limitation describes elements previously recited in claim 11.).
	The references do not teach the remaining limitations.  However, Sundaresan discloses a ratio of item purchases to item returns by the first user (See at least Paragraph 0013: “A returns frequency index is generated for the user based on the user’s transaction history.  The user’s transaction history includes the user’s history of item returns.”  See also Paragraph 0015: “In some embodiments, generating the returns frequency index includes using the mathematical expression (VRet/NRet)/(VPurch/NPurch), wherein VRet is a total value of items returned by the user, NRet, is a total number of items returned by the user, VPurch is a total value of items purchased by the user, and NPurch is a total number of items purchased by the user.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to calculate a ratio of item purchases KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Hammond in view of Wenneman in view of Ramoji in view of Grigg and further in view of Official Notice.
With respect to claim 13: Although the combination of Anthony, Hammond, Wenneman, Ramoji, and Grigg references discloses the computer-implemented method of claim 11, the references do not explicitly describe outputting instructions to a second user device associated with the second user to dispose of the selected item based on the return of the selected item to the designated return location and an identification of the selected item as a perishable item.  However, Official Notice is taken that such technical features are old and well-known in the art. For example, Ernest Hooper (Does Publix Throw away returned food and water? Maybe donate unused hurricane supplies instead, Tampa Bay Times, Sept. 12, 2017, https://www.tampabay.com/news/business/retail/does-publix-throw-away-returned-food-and-water-maybe-donate-unused/2337177/) discloses:
“Any perishable product returns to our stores must be discarded,” said Publix media and community relations manager Brian West….  “When a non-perishable product is returned, our store associates assess the quality and return it to the shelf if it meets our standards,” a Publix spokesperson said via the company's Facebook page.

Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to instruct a user to dispose of the returned products that are perishable and subject to a cold-chain compliance requirement.
With respect to claim 14: Although the combination of Anthony, Hammond, Wenneman, Ramoji, and Grigg references discloses the computer-implemented method of claim 11, the references do not explicitly describe outputting instructions [to] a second user device associated with the second user to restock the selected item based on the selected being received at the designated return location and an estimated restock cost of the selected item is below a threshold value.  Under the broadest reasonable interpretation of the claim, the limitation recites restocking a returned product for sale to another customer when it is profitable (e.g., the returned item is in new condition and the revenue from the sale of the returned item exceeds the cost of restocking the returned item).  Official Notice is taken that such features are old and well-known in the computer arts.  For example, Whitman (Pub. No. 2002/0019785) discloses:
Paragraph 0022: If the item is returned unopened and undamaged, the item may follow one of several tracks.  In a first track, the item is stored and shipped or immediately shipped to another consumer upon receipt of instructions to so ship from the merchant.  In a second track, the item is simply returned to the merchant or a warehouser for the item.

Paragraph 0023: If the item is returned opened and undamaged, an embodiment of the present invention includes liquidation of the item by the extension stores….  In an embodiment of the present invention, the merchant for which the item is being liquidated is able to provide input as to the duration of the liquidation….

Paragraph 0024: For returned items that are damaged or incomplete, in an embodiment of the present invention, the extension stores reduce the costs and effort associated with return of the product to the manufacturer by gathering the defect information and, as directed by merchants, sending the item back to the manufacturer.

Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to instruct a user to restock a returned product for sale to another customer when it is profitable to do so. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Hammond in view of Wenneman in view of Ramoji in view of Grigg and in view of Murugan.
With respect to claim 16: Although the combination of Anthony, Hammond, Wenneman, Ramoji, and Grigg references discloses the computer-implemented method of claim 11, the references do not explicitly teach the remaining limitations.  Murugan discloses calculating the per-item return value for the selected item based on a set of item attributes and a set of item-value parameters, the set of item-value parameters comprising at least one of a threshold value of the selected item, a threshold number of instances of a returned item per time-period, a threshold number of items returns in a single transaction, a set of self-return ineligible categories, a set of self-return ineligible items (See at least Murugan Column 4, Lines 36-49: “At 208, the value calculator 120 may calculate an estimated return value for the item(s) to be returned based in part on the details received at the operation 202 (e.g., condition of item(s), etc.), the shipping information from operation 206, and/or other information such as the duration of the user's possession of the items or other relevant factors that may influence the value of the items in the return process (e.g., the number of the items that the user has previously returned, potentially within a predefined time period).  For example, the host may calculate a depreciation value of the item such that an item returned after a month may be refunded for a greater amount (more money) than an item returned after a year of possession by the user assuming both items have similar details (e.g., condition, etc.).”  See also Figure 8; Column 9, Lines 26-35: “The UI 800 may include a return summary 802 that lists items in the return.  An item 804 may be listed with corresponding return information 806.  In accordance with various embodiments, an itemized section 808 may include an original purchase itemized section 810, a return details itemized section 812, and/or a total refund indicator 814.  The original purchase itemized section 810 may include an original item price, a charge for taxes and shipping, and a total amount.  The return details itemized section 812 may include a condition deduction cost, a return shipping cost, and other costs associated with a return of the item.”  Examiner asserts the condition of the item and the duration of the user’s 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to derive a return value for an item as taught by Murugan in the combination of references.  As demonstrated by Murugan, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of obtaining “various types of data about the requested return merchandise” to use when generating score(s) as needed in Hammond at Paragraph 0022.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Hammond in view of Wenneman and in view of Grigg. 
With respect to claim 18: Anthony discloses a system for score-based item returns authorization (See at least Column 3, Lines 12-15: “A software system is described below that, for items being returned, assists in automatically and dynamically determining at the time of the return of each of the items how to handle that item’s return.”  See also Claim 53: “A computing system configured to dynamically determine a location to which an item of merchandise is to be returned comprising…”), the system comprising:
	(a)	a memory; at least one processor communicatively coupled to the memory (See at least Column 14, Lines 46-59: “FIG. 2 illustrates a return processing computer system 200 that is suitable for executing an embodiment of a system for performing dynamic item return handling processing, as well as one or more client computing systems 250 with which users can interact with the system and a Web merchant computing system 270 with which the system 200 can programmatically interact.  In this example embodiment, the Web merchant computing system performs order processing activities for the merchant, and the return processing system 200 performs activities on behalf of the merchant to facilitate return processing.  In the example 
	(b)	a set of item disposition rules associated with a plurality of items; an item disposition component, implemented on the at least one processor, that applies a predefined set of item disposition rules to generate a set of item disposition instructions associated with the selected item in real-time based on a set of item disposition criteria and the item return data associated with the unassisted self-return of the set of items (See at least Column 6, Lines 64-67 and Column 7, Lines 1-4: “After an indication is received that an item is to be returned from a customer and any additional related information is obtained, that information can be assessed along with current information about a variety of types of factors in order to dynamically determine how the item return handling is to occur, including dynamically selecting an appropriate return location and/or dynamically selecting an appropriate manner of routing an item to a return location.”  See also Column 7, Lines 51-61: “Such factors may generally include information about the customer, information about the item … and information about capabilities and current status of the potential return locations or other related locations regarding final disposition of the item after the initial return processing is complete.”  See also Column 9, Lines 13-25: “In other embodiments, information about how various of the factors contribute to one or more higher-level criteria may further be specified, and that higher-level criteria may then be used to evaluate the various dynamic return options.”  Examiner further asserts the specified “information about how various of the factors contribute to one or more high-level criteria” are a predefined set of disposition rules.); 
	(c)	a return management component, implemented on the at least one processor, that authorizes completion of the return of the set of items without return of the set of items to a designated item return area based on an estimated restock cost associated with the set of items being outside of within a restock threshold range (Anthony teaches the system may inform the customer to retain or destroy the item.  See at least Column 21, Lines 22-34: “For example, if having the item transported to a return location is undesirable, one of a variety of other types of alternatives for the item return may instead be selected (e.g., discarding or destroying the item; instructing that the item be provided to a third party, such as a charity; etc.) … and otherwise may provide information to the customer that no item return is to be performed (e.g., if a value of a returned item is less than the cost of having the item return be performed, the routine may instruct the customer to retain the item).”  Anthony further teaches the system may provide a refund without actually receiving the returned item.  See also Column 10, Lines 40-45: “For example, in some embodiments the system may further facilitate providing refunds and/or replacements to customers, whether immediately … or after the item return is received at the return location and/or verified.”  See also Claim 47: “The method of claim 1 further including, after the receiving of the indication, dynamically determining whether to immediately provide a refund to the customer based at least in part on current conditions….”  The examiner defines completion of a return to including granting a refund.);
	(d)	a user interface component, implemented on the at least one processor, that outputs the set of item disposition instructions to a user device associated with the identified user to control the user device to display the set of item disposition instructions, the set of item disposition instructions comprising at least one of an instruction to return the selected item to a designated return location based on the estimated restock cost associated with the set of items being within the restock threshold range (Anthony teaches the system may inform the customer regarding identified return locations.  See at least Column 12, Lines 25-36: “FIG. 1B illustrates an example user interface screen 100b that is displayed to Customer CCC after selection of the “Continue” control 135a in FIG. 1A.  As shown in current status information 105b, Customer CCC is now prompted in this example to select the shipping method to be used for the item return, although in other embodiments the customer may not be allowed to select the shipping method.  In particular, various shipping options 145 are shown for the item(s) 140 being returned, which in include having Customer CCC drop off a package containing item B with the United States Postal Service or the private company UPS at no charge, or opting to pay an additional fee for item pickup.”  See also Column 15, Lines 54-56: “The User Interactor component may then provide information to the customer regarding the determined return location(s) and/or return routing option(s)….”  See also Column 21, Lines 35-53.); and 
	(e)	and controlling a refund amount to the selected user (See at least Column 10, Lines 40-45: “For example, in some embodiments the system may further facilitate providing refunds and/or replacements to customers, whether immediately (e.g., for customers that are of sufficiently high value or are sufficiently trustworthy) or after the item return is received at the return location and/or verified.”).
	Anthony does not explicitly teach the remaining limitations.  However, Hammond discloses (f) a data storage device comprising transaction history data for an identified user and… (See at least Paragraph 0061: “The decision engine 135 may also use information from one or more repositories of customer return data 140, which include a wide variety of information about past merchandise return activity associated with the individual customers 110….  In some embodiments, the customer return data repository 140 may also include information about the customer's 110 purchase history.  Using the customer identification data 137 and the customer return data 140 allows the decision engine 135 link information about past merchandise return activity with the customer 110 requesting the return at the point of return 125.”);
	(g)	a calculation component, implemented on the at least one processor, that automatically applies a predefined set of score generation rules to calculate a return-trust score associated with the identified user attempting to return a set of items from the plurality of items based on an analysis of item data associated with the set of items, item return data, and the transaction history data (See at least Paragraphs 0021-0023: “When the consumer presents previously purchased merchandise for return … a computer-calculated See also Paragraphs 0098-0109: “The fraud detection model 540 uses the variables 530 to determine a fraud score 550 that indicates the determined likelihood that fraud is occurring on the return transaction or that the customer 110 is abusing the merchant’s return policy….”); 
	(h)	a return authorization component, implemented on the at least one processor, that automatically applies a predefined set of authorization rules to authorize unassisted self-return of the set of items based on the return-trust score associated with the identified user being within the return-trust score threshold range … based on the return authorization component authorizing the unassisted self-return of the selected item (See at least Paragraph 0110: “This set of sample calculations generates a score in which a higher score indicates a higher likelihood of risk associated with accepting the merchandise return.  For example, in some embodiments, a score generated using such a set of calculations may be approved if the score is less than eight hundred, denied if the score is greater than nine hundred, and approved with a warning about the acceptance of future merchandise returns if the score is between eight hundred and nine hundred.”  See also Paragraphs 0113-0115.  Hammond further suggests the return request may be processed without assistance.  See also Paragraphs 0038-0039: “In various embodiments, the actions attributed to the clerk may alternatively or additionally by carried out … by an automated process or system configured to process the return request….  In other embodiments, the POR device 126 is at least one of: a hand-held device, a wireless device, a telephone-assisted device, a self-serve kiosk….”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to generate a fraud score for a user and authorize a return transaction based on the user’s fraud score as taught by Hammond in Anthony’s invention.  As demonstrated by Hammond, it is within the capabilities of one of ordinary skill in the art to include such features in Anthony’s invention with the predictable result of determining “whether fraud is suspected as part of the return of the item (e.g., based on information about prior activities of the customer and/or information provided by the customer when indicating the desire to return the item)” as needed in Anthony at Column 7, Lines 14-18.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
	Although Hammond discloses the use of score threshold ranges to determine whether a merchandise return should be approved or denied (Paragraphs 0110-0115), the references do not teach the remaining limitations.  However, Wenneman discloses (i) a task assignment component, implemented on the at least one processor, that assigns a second user to assist the identified user with completion of the proposed return of the set of items based on the return-trust score being outside of a return-trust score threshold range or a return value associated with the set of items being outside of a return value threshold range (The limitation recites technical features to forward a return request to seller’s personnel to handle if the return request is not automatically approved under the broadest reasonable interpretation.  See at least Column 9, Lines 20-42: “If the return policy 148 does not authorize an automatic approval of a return, then in box 717 the item return application 121 can request and obtain approval or denial of the return request from the seller.  To request an approval or denial of the return request, the item return application 121 can generate a notification that is provided to the seller in a seller return user interface, an email message, a mobile application alert, or any form of notification as can be appreciated.  In box 719, the item return application 121 can determine whether an approval associated with the return request has been obtained from the seller.  In one embodiment, an approval can be obtained via a seller return user 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to transmit a notification to seller’s personnel and facilitate messaging between the parties via a user interface when automatic approval of a return is not authorized as taught by Wenneman in the combination of references.  As demonstrated by Wenneman, it is within the capabilities of one of ordinary skill in the art to include such technical features in the combination of references with the predictable result of determining “one or more alternatives for handling item returns” in cases where information “indicates that an item return is likely to be fraudulent” as needed in Anthony at Column 20, Lines 55-59.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The above references do not explicitly teach the remaining limitation.  However, Grigg discloses (j) receive, in response to the item disposition instructions comprising the first instruction to leave the selected item at the designated return location, a scan from the user device of a return location identifier marker corresponding to the designated return location before completing a return transaction of the selected item (See at least Paragraph 0048: “In one embodiment, the merchant system 108 may be a self-service kiosk or special merchant terminal for processing returns.  As such the consumer 102 may avoid the traditional customer service/return desk when processing returns and complete the preprocessed return with the self-service kiosk.”  See also Paragraph 0061: “At event 402, a return code is presented.  The return code may be associated with particular sales return transaction.  The return code may include, but not limited to a QR code, barcode, watermark, The return code may be read by the consumers 102 consumer device 104 using the reader device 111….  The return code may also be displayed using the merchants 110 merchant system 108.”  See also Paragraph 0062.).  
	Grigg could further modify the above combination of references to include self-service return kiosks that display return codes when completing preprocessed returns among the variety of potential return locations previously disclosed in Anthony.  It would have been obvious to one of ordinary skill in the art to include self-service return kiosks as described by Grigg in the combination of references with the motivation of offering “a system that increases the efficiency of the sales return process on the merchant end” as taught by Grigg over the previously cited references.  Grigg Paragraph 0002.
	Furthermore, although Hammond discloses authorizing a return if the generated score does not indicate fraud, the references do not explicitly teach authorizing a return based on the return-trust score associated with the identified user being within the return-trust score threshold range and the per-item return value being within the return value threshold range.  Under the broadest reasonable interpretation of the claim, the limitation recites authorizing a return if it is not fraudulent and the value of the merchandise being returned is greater than $0.  It would have been obvious to try by one of ordinary of skill in the art prior to the effective filing date of the claimed invention to approve a non-fraudulent request to return merchandise having a return value greater than $0 since there are a finite number of identified, predictable solutions and one of ordinary skill in the art could have pursued any one of the known potential solutions with a reasonable expectation of success.  
	Finally, the examiner submits the “authorizes unassisted self-return of the set of items based on the return-trust score associated with the identified user being within the return-trust score threshold range and the per-item return value being within the return value threshold range” limitation recites a conditional statement.  This interpretation is consistent with the .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Hammond in view of Wenneman in view of Grigg and in view of Murugan. 
With respect to claim 19: Although the combination of Anthony, Hammond, Wenneman, and Grigg references discloses the system of claim 18, the references do explicitly not teach the remaining limitations.  However, Murugan discloses the calculation component, implemented on the at least one processor, that calculates the per-item return value for the set of items based on a set of item attributes and a set of item-value parameters, the set of item-value parameters comprising at least one of a threshold value of the selected item, a threshold number of instances of a returned item per time-period, a threshold number of items returns in a single transaction, a set of self-return ineligible categories, a set of self-return ineligible items (See at least Murugan Column 4, Lines 36-49: “At 208, the value calculator 120 may calculate an estimated return value for the item(s) to be returned based in part on the details received at the operation 202 (e.g., condition of item(s), etc.), the shipping information from operation 206, and/or other information such as the duration of the user's possession of the items or other relevant factors that may influence the value of the items in the return process (e.g., the number of the items that the user has previously returned, potentially within a predefined time period).  For example, the host may calculate a depreciation value of the item such that an item returned after a month may be refunded for a greater amount (more money) than an item returned after a year of possession by the user assuming both items have See also Figure 8; Column 9, Lines 26-35: “The UI 800 may include a return summary 802 that lists items in the return.  An item 804 may be listed with corresponding return information 806.  In accordance with various embodiments, an itemized section 808 may include an original purchase itemized section 810, a return details itemized section 812, and/or a total refund indicator 814.  The original purchase itemized section 810 may include an original item price, a charge for taxes and shipping, and a total amount.  The return details itemized section 812 may include a condition deduction cost, a return shipping cost, and other costs associated with a return of the item.”  Examiner asserts the condition of the item and the duration of the user’s possession of the item are item attributes.  Examiner further submits the total amount of the original purchase transaction is a maximum threshold value.).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to derive a return value for an item as taught by Murugan in the combination of references.  As demonstrated by Murugan, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of collecting and using “various types of data about the requested return merchandise” when generating score(s) as needed in Hammond at Paragraph 0022.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Hammond in view of Wenneman in view of Grigg and in view of Sundaresan.  
With respect to claim 20: The combination of Anthony, Hammond, Wenneman, and Grigg references discloses the system of claim 18, further comprising: the calculation component implemented on the at least one processor, that analyzes the item return data associated with the set of items and the transaction history data associated with the identified user … using a set of score generation rules; automatically calculates in real-time an updated return-trust score for the identified user based on results of the analysis of the item return data and the transaction history data (Hammond suggests the system generates a score for the consumer each time he requests to return a product.  See at least Paragraphs 0021-0023: “When the consumer presents previously purchased merchandise for return … a computer-calculated score or other computer-implemented assessment is generated to assess the likelihood that the requested return transaction is fraudulent or is abusive of the merchant’s return policies….  Various types of data about the requested return merchandise may be collected, including, for example, amount, type, and value of items being presented for return….  In addition to the data about the current transaction, the score or other assessment may be based on stored information about the customer’s past return activity and other stored data that is available to the computerized system.”  See also Paragraphs 0098-0109: “The fraud detection model 540 uses the variables 530 to determine a fraud score 550 that indicates the determined likelihood that fraud is occurring on the return transaction or that the customer 110 is abusing the merchant’s return policy….”  Examiner relies on the same rationale for including Hammond in the combination of references since the limitation describes elements previously recited in claim 18.); and 
	stores the updated return-trust score within a returns account associated with the identified user (See at least Hammond Paragraph 0134: “In addition, in some embodiments, information about the customer's purchase history 609 with the merchant, including … previous authorization scores, may influence the determination 600.”  Examiner submits Hammond’s invention necessarily performs the “storing…” limitation since Hammond teaches previous authorizations scores may influence subsequent return authorizations.  MPEP §2112.02.  Examiner relies on the same rationale for including Hammond in the combination of references since the limitation describes elements previously recited in claim 18.).
	The references do not explicitly teach the remaining limitations.  Sundaresan discloses a ratio of item purchases to item returns by the first user (See at least Paragraph 0013: “A returns frequency index is generated for the user based on the user’s transaction history.  The See also Paragraph 0015: “In some embodiments, generating the returns frequency index includes using the mathematical expression (VRet/NRet)/(VPurch/NPurch), wherein VRet is a total value of items returned by the user, NRet, is a total number of items returned by the user, VPurch is a total value of items purchased by the user, and NPurch is a total number of items purchased by the user.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to calculate a ratio of item purchases to item returns by the consumer (transaction history data previously disclosed in Hammond) as taught by Sundaresan in the combination of references.  As demonstrated by Sundaresan, it is within the capabilities of one having ordinary skill in the art include such features in the above combination of references with the predictable result of using “various types of data about the requested return merchandise” when generating score(s) as needed in Hammond at Paragraph 0022.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Hammond in view of Murugan in view of Grigg and in view of Phillips (US 7848765).  
With respect to claim 21: The combination of Anthony, Hammond, Murugan, and Grigg references discloses the system of claim 1, further comprising: an application configured to be executed on the user device, wherein the user device comprises a mobile device (See at least Anthony Column 15, Lines 6-14: “The dynamic return handling functionality of the DIRH system is initiated when it receives an indication that one or more items are to be returned, such as indications received from customers at client computing systems.  In such situations, the User Interactor component interacts with the customers to obtain information about the item returns, such as by providing Web pages to a browser executing in memory 257 of the client computing system being used by the customer.”  See also Column 16, Lines 34-37: “[A] client “client” or “server” computing system or device may comprise any combination of hardware or cellphones….”).
	The above references do not explicitly teach the remaining limitations.  However, Phillips discloses wherein the application when executed on the user device is configured to: detect a geo-fence activate in a store comprising the designated return location; and generate a reminder to the user, in response to detecting the geo-fence… (See at least Column 14, Lines 27-37: “In any case, the geofencing application may be the alert application and, therefore, may generate the alert when the portable electronic facility crosses the geofence 900.  This alert may be transmitted to the user who specified the crossing of the geofence 900 as an alert-generating event.  Alternatively or additionally, this alert may be transmitted to a second user who either opted to receive the alert or who was designated to receive the alert.  Optionally, the alert may pertain to a facility in the vicinity of the geofence 900, such as and without limitation an advertisement for a nearby restaurant.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to transmit an alert regarding a facility in the vicinity of a geofence as the user’s device crosses the geofence as taught by Phillips in the combination of references.  As demonstrated by Phillips, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of “providing corresponding information to the customer to facilitate that item return processing” as needed in Anthony at Column 21, Lines 50-51.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The references do not teach the alert discloses a pending return of the select item.  However, examiner submits the limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed invention.  See MPEP §2111.05.  The limitation only .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Hammond in view of Murugan in view of Grigg and in view of Chew (Pub. No. 2003/0225625). 
With respect to claim 22: The combination of Anthony, Hammond, Murugan, and Grigg references discloses the system of claim 1, further comprising: an application configured to be executed on the user device, wherein the user device comprises a mobile device (See at least Anthony Column 15, Lines 6-14: “The dynamic return handling functionality of the DIRH system is initiated when it receives an indication that one or more items are to be returned, such as indications received from customers at client computing systems.  In such situations, the User Interactor component interacts with the customers to obtain information about the item returns, such as by providing Web pages to a browser executing in memory 257 of the client computing system being used by the customer.”  See also Column 16, Lines 34-37: “[A] client “client” or “server” computing system or device may comprise any combination of hardware or software that can interact, including desktops or other computers, network devices, PDAs, cellphones….”).
	The above references do not explicitly teach the remaining limitations.  However, Chew discloses wherein the application when executed on the user device is configured to display a listing of items previously purchased in at least one purchase transaction comprising the selected item; and … display in association with at least a second item of the listing of items a corresponding second return status indicating the selected item qualifies for return (See at least Paragraph 0034: “That is, the IMRS can also employ the customer identification data to obtain a list of all previously ordered items, which may be See also Paragraph 0038: “[The] user interface portion of the IMRS may be made accessible to the customer via the Internet through which the customer may enter any required data or make any required selection to complete a return order.”  See also Paragraph 0041: “These return-eligible items are shown in panel 504 of FIG. 5.  Not shown in FIG. 5 but may be accessible by appropriate navigation steps are the items that are neither subject to return requests nor eligible for return in view of the return transaction definition and the business rules stored in the IMRS database.”);
	display in association with at least the selected item a return status as pending return (See at least Paragraphs 0028-0029: “Furthermore, an item already subject to a return request may have its status updated and tracked by the IMRS in order to prevent fraud or error and to facilitate improved customer service.  Preferably, the update is performed as soon as possible after an event capable of modifying the item’s state occurs….  Further, as that item proceeds along the return process, e.g., when the item is received from the customer, when the customer’s account is credited or debited, its state is updated….  Furthermore, by timely and accurately recording any change in the return-related status of an ordered item and employing such status when responding to a customer’s inquiry or to service a return request pertaining to the same ordered item, the IMRS can provide accurate and timely status information pertaining to a returned item while minimizing fraud and/or errors.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to display a list of previously ordered items, the status of pending return requests, and items that are eligible for return as described by Chew in the combination of references.  As demonstrated by Chew, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).

Response to Arguments
Applicants’ arguments filed March 18, 2021, have been fully considered but they are not persuasive.
Regarding the claim objections: Applicants amended claims 9 and 17.  Examiner concedes the amendments resolve the concerns outlined in the previous Office action.  Therefore, examiner withdraws the objections to claims 9 and 17.  
Regarding the §112(a) rejections: Applicants’ arguments with respect to claims 5, 14, and 18-20 have been considered fully considered and are persuasive.  Remarks 13.  Therefore, examiner withdraws the §112(a) rejections of claims 5, 14, and 18-20.
Regarding the §112(b) rejections: Applicants amended claims 3, 5, and 11-20.  The amendments resolve the concerns outlined in the previous Office action.  Therefore, examiner withdraws the §112(b) rejections of claims 3, 5, and 11-20.
Regarding the §101 rejections: Applicants assert “the pending claims are similar to those in McRo in that the pending claims are directed to an improvement in computer-related technology.”  Remarks 16.  This argument is not persuasive.  The outcome of subject matter eligibility analysis is highly dependent on the facts at issue in the patent application being examined.  Neither the facts nor the inventive features of the patent-eligible claims in the McRo decision are even remotely similar to the applicants’ claims.  For example, approving and conducting a return sale transaction is neither a technology nor a technical process but rather a known business process.  Furthermore, the examiner additionally rejects the argument that the claims are patentable for the same reasons as “claim 2 of at least Example 45 of the Appendix 1 McRo and Example 45 does not provide convincing evidence that the present claims are patent-eligible.  
 Regarding the §103 rejections: Applicants’ arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the Official Notice rejections: Since the remarks did not present any arguments explaining why the noticed facts are not well-known in the art, examiner asserts the applicants did not adequately traverse the Official Notice rejections.  Thus, the subject matter of the Official Notice rejections of should be taken as admitted prior art.  See MPEP §2144.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Dejaeger (Pub. No. 2001/0037207) discloses financial settlement for returned items “may alternatively be given at one of the kiosks 104A … N in the form of a contingent or revocable credit.”  Paragraph 0012.  Dejaeger further teaches: 
Paragraph 0013: The kiosk 104 preferably presents the option to the customer of performing the return transaction with or without human intervention.  If the customer chooses to perform the transaction without human intervention, the customer is allowed to … deposit the returned item in a secure area.  If the customer fails to deposit the returned item, or deposits an empty box, a charge will be issued against the customer for any credit issued, using the financial information provided at the kiosk 104.

	(B)	Li (Pub. No. 2014/0316919) broadly discloses a system “configured to facilitate automated product return.”  Paragraphs 0031-0037.
.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        2 See October 2019 Update: Subject Matter Eligibility page 4 (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.  That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”).
        3 2019 Revised Guidance, supra note 1, at 52.
        4 Id. at 55.  
        5 Id.  
        6 Applicants’ Specification Paragraph 0193.
        7 MPEP §2106.05(b).  See also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).
        8 Id.  
        9 Id.  
        10 MPEP §2106.05(d)(II).  
        11 Id.